Gabrielli, J.
(concurring). I concur in result only.
The basic issue in this case deals with the admissibility of certain oral statements made by defendant prior to a phone call received by the authorities from his attorney. Since the statements made prior to this phone call are readily severable from the properly suppressed written statement taken subsequent to the phone call, I find no legal impediment to the admissibility of the prior oral statements.
There is no merit to defendant’s other contentions; and I vote to affirm the order of the Appellate Division.
Chief Judge Cooke and Judges Jasen, Jones and Wachtler concur with Judge Fuchsberg; Judge Gabrielli concurs in result only in a separate opinion.
Order affirmed.